Case: 7:19-cv-00062-KKC-HAI Doc #: 23 Filed: 08/16/21 Page: 1 of 1 - Page ID#: 782




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 CLAUDE D. ISAAC,                                      CIVIL ACTION NO. 7:19-62-KKC
         Petitioner,

 V.                                                               JUDGMENT


 J. DAVID GREEN,
         Respondent.



         In accordance with the opinion entered on this date, the Court hereby ORDERS and

ADJUDGES as follows:

      1) The magistrate judge’s recommended disposition (DE 16) is ADOPTED by the Court;

      2) Isaac’s objections (DE 18) to the recommendation are overruled;

      3) the petition for a writ of habeas corpus (DE 1) is DENIED, and judgment is entered

         in favor of respondent;

      4) the Court will not issue a certificate of appealability, Isaac having failed to make “a

         substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

      5) this action is STRICKEN from the Court’s active docket; and

      6) this Judgment is FINAL and APPEALABLE.

Dated August 16, 2021
